Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 18, 1995, which ruled that claimant was ineligible to receive unemployment insurance benefits because she did not have sufficient weeks of covered employment to file a valid original claim.
Claimant was employed as a teacher / administrator by the Hoosic Valley Central School District from September 1991 to May 1994 when she was suspended with pay, pending the outcome of an investigation and hearing to determine the validity of a complaint that had been lodged against her pursuant to Education Law § 3020-a. Following the hearing, an administrative determination resulted in claimant’s discharge from her employment, effective May 16, 1995. Claimant’s subsequent application for unemployment insurance benefits was denied on the ground that she had not established a sufficient number of weeks of employment in her base year.
To be eligible for benefits, a claimant must establish that he or she has accrued a base period of at least 20 weeks of employment in the 52 weeks prior to filing a claim (see, Labor Law § 527 [1] [d]). In this case, claimant was suspended with pay throughout the 52-week period preceding her application for benefits, during which time she performed no services for her employer. Since the Labor Law defines a " Week of employment’ ” as "a week in which a claimant did some work in employment for an employer liable for contributions * * * under this article” (Labor Law § 524 [emphasis supplied]), we conclude that claimant’s weeks of suspension, during which she admittedly performed no work for the employer, did not constitute a period of employment that would render her eligible for unemployment insurance benefits (see, Matter of Mahmud [Hudacs], 196 AD2d 931, 932; Matter of Barrett [Hudacs], 191 AD2d 920, 921). The employer-employee relationship *664was, in effect, suspended throughout this period (see, Matter of Baxter [Hartnett], 159 AD2d 845, 846).
Cardona, P. J., Mikoll, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.